

116 HR 8731 IH: Save Our Forests Act of 2020
U.S. House of Representatives
2020-11-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 8731IN THE HOUSE OF REPRESENTATIVESNovember 5, 2020Mr. Panetta (for himself, Mr. Carbajal, and Mr. Thompson of California) introduced the following bill; which was referred to the Committee on AgricultureA BILLTo fill vacancies for Forest Service recreation management and planning staff in National Forests, and for other purposes.1.Short titleThis Act may be cited as the Save Our Forests Act of 2020.2.FindingsCongress finds the following:(1)Between 2015 and 2019, on average, 88 percent of wildfires in the United States have been human-caused.(2)Human-caused fires tend to occur in or near the wildland-urban interface (as defined in section 101 of the Healthy Forests Restoration Act of 2003 (16 U.S.C. 6511)), where there is a greater risk to people and communities and a higher cost to suppress fires.(3)The wildland-urban interface is the fastest-growing land use type in the United States, posing challenges for fire management and suppression.(4)Over the last 10 years, an average of 64,100 wildfires and an average of 6.8 million acres burned annually. In 2019, 50,477 wildfires burned and 4,700,000 acres burned nationwide. Approximately 65 percent of these acres burned on Federal land, of which close to 20 percent or 600,000 acres were National Forest System lands.(5)The Forest Service suffers from chronic staffing shortages, with several National Forests struggling to maintain their acreage with insufficient recreation management and planning staff.3.Filling Forest Service recreation management staff vacancies(a)In generalThe Secretary of Agriculture, acting through the Chief of the Forest Service, shall fill vacancies in National Forests for Forest Service recreation management and planning staff, including recreation technicians, recreation officers, and natural resource managers.(b)PriorityIn seeking to fill vacancies under subsection (a), the Secretary shall prioritize filling vacancies in National Forests that—(1)are at high or very high risk of catastrophic wildfires;(2)are located in or near the wildland-urban interface; and(3)have experienced an increase in visitation over the past decade.(c)Training and certification as a Forest Protection OfficerThe Secretary may provide the opportunity for any individual who fills a vacancy pursuant to subsection (a) to receive training and certification as a Forest Protection Officer.(d)Authorization of appropriations(1)In generalIn addition to other funds that may be available to the Forest Service for the purposes specified in this section, there is authorized to be appropriated to carry out this section such sums as may be necessary for fiscal year 2021 and each fiscal year thereafter. (2)Administrative expensesOf the amounts available under paragraph (1) for each fiscal year, not more than 3 percent may be used for administrative expenses incurred in carrying out this section.